Citation Nr: 0827389	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in March 2007.  


FINDING OF FACT

Hepatitis C was not evident during service or until many 
years thereafter and is not shown to have been related to any 
in-service event, including an episode of acute hepatitis 
during service.


CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2002 and April 2007 the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The April 2007 letter provided the veteran with all 
appropriate notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for hepatitis C 
that he asserts had its onset during service.  It is pointed 
out that the service medical records show that he was treated 
for hepatitis while on active duty and that a physician, a 
medical consultant for the VA's representative, has rendered 
an opinion that veteran's current liver disease was a 
progression of the symptoms that occurred in 1970.  The Board 
has reviewed the entire evidence of record, including the 
service treatment records, records of treatment subsequent to 
service that includes VA inpatient and outpatient reports, 
and conflicting opinions rendered by physicians regarding 
whether the in-service hepatitis marked the onset of the 
later diagnosed hepatitis C.  After careful review, it is not 
found that there is a basis for the establishment of service 
connection for this disorder.  

The service treatment records show that the veteran was seen 
for scleral icterus and anorexia, with dark discoloration of 
his urine and some nausea.  It was noted that urinalysis was 
4+ for bile.  The impression was probable infectious 
hepatitis.  No disability was noted on examination for 
separation from service.  The veteran was hospitalized at a 
VA facility in 1971 and 1972 for serum hepatitis.  On those 
occasions, the veteran's history of primarily post-service 
intravenous drug use was noted.  He was treated and 
encouraged to cease substance abuse.  Subsequent records fail 
to reveal continued complaints or findings for several years.  
When seen in 1991 for PTSD evaluation, it was noted that 
there were no signs of hepatitis.  Likewise, when seen for 
low back pathology in the early 1990's including 
consideration of surgery, there were no pertinent findings or 
complaints.  

Liver function studies showed chronic hepatitis C in 1995.  
On examination by VA in September 1997, the diagnosis was 
chronic hepatitis B.  Treatment records thereafter have shown 
a diagnosis of hepatitis C, with recent outpatient treatment 
records showing evidence of cirrhosis of the liver.  

In a May 2003 statement, a consulting physician for the 
veteran's representative indicated that the veteran's claims 
folder had been reviewed with demonstration of a diagnosis of 
provable infectious hepatitis in May 1970, while the veteran 
was serving in Vietnam.  It was noted that he had been 
hospitalized at a VA facility for serum hepatitis in June 
1971, and that in March 2001 a liver and spleen scan showed 
significant infiltrative parechymatous disease, hepatomegaly, 
spenomegaly and cirrhosis of the liver.  It was concluded 
that the veteran's medical records indicated that the current 
liver disease was a progressive on starting with the symptoms 
occurring in 1970 in Vietnam.  It was pointed out that the 
diagnosis at that time, of infectious hepatitis that was 
indicative of Hepatitis A, was only tentative and without any 
laboratory studies to back it up.  

An examination was conducted by VA in October 2007.  At that 
time, the examiner indicated that she had reviewed the 
veteran's claims folder, electronic medical records, and 
prior compensation and pension examination reports.  It was 
noted in the medical history that the documentation of 
treatment for hepatitis in 1970 was indicative of infection 
with hepatitis A.  There was documentation in the file of 
treatment for jaundice and elevated liver enzymes compatible 
with hepatitis in June 1971 when it was also noted that the 
veteran's history of intravenous drug use.  The examiner 
stated that testing for hepatitis C was not available until 
the 1980's and that in 1995, the veteran tested positive for 
antibodies for hepatitis A, B, and C.  The veteran's risk 
factors for hepatitis were reviewed and included the history 
of intravenous drug use and tattoos.  There was no history of 
occupational blood exposure.  After examination, the 
diagnoses were cirrhosis of the liver, secondary to hepatitis 
C; history of hepatitis A and hepatitis B; and recurrent 
episodes of hepatic encephalopathy.  It is noted that between 
1973 and 1995 there are no pertinent complaints or findings 
demonstrated, although appellant was seen for other 
disorders.  This would suggest that the hepatitis noted in 
the early 1970's was not chronic and this is consistent with 
the recent VA opinion.

The examiner rendered an opinion that it was not likely that 
the veteran's hepatitis C was related to his military 
service.  It was more likely that the veteran's hepatitis C 
was related to his history of documented intravenous drug 
use.  While the May 2003 medical opinion was noted, the 
examiner stated that she respectfully disagreed as the 
episode of hepatitis that the veteran experienced in service 
was most likely hepatitis A, which resolved and would not 
lead to the current cirrhosis.  The veteran more likely than 
not contracted hepatitis C as a result of intravenous drug 
use.  

The Board finds that the October 2007 opinion by the VA 
physician is more persuasive than that of the consulting 
physician who rendered an opinion in May 2003.  This is 
primarily because, while both physicians reviewed the 
veteran's medical records in detail, the October 2007 opinion 
gives a credible alternative source for the hepatitis C 
infection, that of intravenous drug use.  This is one of the 
main risk factors of hepatitis C that was described, along 
with tattoos and exposure to tainted blood products.  There 
is no evidence that the veteran had occupational blood 
exposure during service.  Additionally, the examiner in 
October 2007 described the diagnosis of viral hepatitis to be 
more descriptive of hepatitis A, which has not been shown to 
have led to the later development of liver dysfunction, 
including cirrhosis years later.  

After complete review of the evidence of record, the Board 
finds that service connection for the veteran's liver 
disease, primarily hepatitis C and the residuals thereof, to 
be warranted.  


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


